EXAMINER’S REASON FOR ALLOWANCE
Claims 1, and 4-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Allowable subject matter has been indicated because the closest prior art references of record, Hoshi et al. (US PGPub 2014/0374861) and Stevens (US PGPub 2010/0140668), either alone or in combination, fails to teach or fairly suggest the feature:
“the silicon layer including a second semiconductor region made of single crystal silicon with an oxygen concentration lower than the oxygen concentration in the first semiconductor region;
forming a trench in the silicon layer of the substrate;
performing a first annealing for the substrate in an atmosphere containing oxygen such that an inner surface of the trench is oxidized and the oxygen concentration in the second semiconductor region is set within a range of 2 x 1016 atoms/cm3 to 4 x 1017 atoms/cm3;
forming an impurity region of a conductivity type opposite to a conductivity type of the second semiconductor region along the inner surface of the trench;
performing, after the forming of the impurity region, a second annealing for the substrate in an atmosphere not containing oxygen such that an oxygen concentration of a surface of the substrate is reduced and the oxygen concentration in the second semiconductor region is maintained within the range of 2 x 1016 atoms/cm3 to 4 x 1017 atoms/cm3; and 
forming, after the second annealing, a charge accumulation region of a photoelectric conversion element in the second semiconductor region”.

However, the prior art failed to teach the “performing a first annealing for the substrate in an atmosphere containing oxygen such that an inner surface of the trench is oxidized and the oxygen concentration in the second semiconductor region is set within a range of 2 x 1016 atoms/cm3 to 4 x 1017 atoms/cm3” which is shown as the solid line of fig. 7 of the instant application which shows the oxygen concentration of the second semiconductor region being brought up to the concentration of oxygen within the first semiconductor region.
Further, the prior art fails to teach the claimed “performing, after the forming of the impurity region, a second annealing for the substrate in an atmosphere not containing oxygen such that an oxygen concentration of a surface of the substrate is reduced and the oxygen concentration in the second semiconductor region is maintained within the range of 2 x 1016 atoms/cm3 to 4 x 1017 atoms/cm3” which is shown as the solid line of fig. 8 where the concentration of the oxygen at the surface of the second semiconductor region is reduced to be below the concentration at the 10 micron depth as shown.
These three processing steps are not taught by the prior art taken alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822